Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gnann, DE102009035489A1.

Regarding claim 1, Gnann teaches a battery module casing configured to house at least one battery cell (housing for a single cell for a battery)[0001], the battery module casing comprising:
a first metal plate (first housing part (1.1)), configured to form a positive terminal of a battery module (positive and negative poles (3) touching housing pieces made of metal)[fig. 5][0004][0038] and to be positioned on a first side of the at least one battery cell (a side being the face of the battery (2) covered by the first housing part)[fig. 5];
a second metal plate (second housing part (1.2)), configured to form a negative terminal of a battery module (positive and negative poles (3) touching housing pieces made of metal)[fig. 5][0004][0038] and to be positioned on an opposite second side of the at least one battery cell cell (a side being the face of the battery (2) covered by the second housing part)[fig. 5]; and
a lateral wall element (insulating housing frame (1.3)) configured to extend around a lateral periphery of the at least one battery cell [fig. 1];
wherein the lateral wall element is located between the first metal plate and the second metal plate (first and second housing part spatially separated by frame (1.3))[fig. 1][0036];

wherein each of the first and the second metal plates includes at least one lateral extension (edge areas (4,5)) that, along at least a part of a periphery of the metal plate to which it is associated, forms a lateral wall together with the lateral wall element [fig. 8];
wherein the battery module casing is subdivided in two halves that are interconnected along a partition line (distance “a” that represents the gap between the first and second housing part)[fig. 8]
wherein a first one of the two halves includes the first metal plate (housing part (1.1)) and a first part of the lateral wall element (part of frame (1.3) that is in contact with first housing part (1.1))[fig. 8];
wherein a second one of the two halves includes the second metal plate (housing part (1.2)) and a second part of the lateral wall element (part of frame (1.3) that is in contact with second housing part (1.2))[fig. 8];
wherein the first part of the lateral wall element is a polymer moulded onto and enclosing the at least one lateral extension of the first metal plate (section A2 of edge area (4) of first housing part (1.1))[fig. 8][0066][0067]; and
wherein the second part of the lateral wall element is a polymer moulded onto and enclosing the at least one lateral extension of the second metal plate (housing frame (1.3) is molded onto plate-shaped housing part (1.2))[0054]
Alternatively, Gnann does teach that the first metal plate area (A2) being enclosed by the moulded frame (1.3) improves mechanical stability of the battery [0012] showing that enclosing the lateral extensions is known and would apply to the second extension (edge area (5)).
Then it would have been obvious to one skilled in the art before the filing date to modify Gnann to enclose part of the extension of the second metal plate into the lateral wall element as an obvious design choice. 

Regarding claim 2, Gnann teaches the battery module casing according to claim 1, wherein at least one lateral extension extends along at least 10% of the length of the periphery of the first or the second metal plate to which it is associated (first edge area (4) of first housing part (1.1)[fig. 2].

Regarding claim 3, Gnann teaches the battery module casing according to claim 1, wherein the at least one lateral extension extends along more than 75% of the length of the periphery of the first or the second metal plate to which it is associated (first edge area (4) of first housing part (1.1)[fig. 2].

Regarding claim 5, Gnann teaches the battery module casing according to claim 1, wherein the lateral wall has a lateral area Atot wall (length of A1 + “a” shows the side of the cell that makes Atot)[fig. 8] and the at least one lateral extension extends over a lateral area A1, which is at least 10% of the lateral area Atot of the lateral (A1 covers a majority of Atot as defined above)[fig. 8].

Regarding claim 12, Gnann teaches A battery module comprising:

wherein the at least one battery cell is housed in a battery module casing according to claim 1; and
wherein the first metal plate forms a positive terminal of the battery module, and the second metal plate forms a negative terminal of the battery module (positive and negative poles (3) touching first and second housing pieces made of metal)[fig. 5][0004][0038].

Claims 4, 7 – 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gnann, DE102009035489A1 as applied to claim 1 above, and further in view of Celxpert DE202004019262U1 

Regarding claim 4, Gnann teaches the battery module casing according to claim 1.
Gnann does not teach wherein there is provided a plurality of lateral extensions that are evenly distributed along the periphery of the first or the second metal plate to which they are associated.
Celxpert teaches a protective housing for batteries [0001] wherein there is provided a plurality of lateral extensions (bent/curved edges (51))[fig. 5][0024] that are evenly distributed along the periphery of the first or the second metal plate to which they are associated (on top and bottom covers (1)(3))[0024]. Further, Celxpert teaches that these lateral extensions allow a plastic molding (plastic rim (4)) to be secured along the lateral edges of the battery housing which provides better resistance from outside impact and internal stretching of the battery [0024][0025]


Regarding claim 7, Gnann teaches the battery module casing according to claim 1, 
Gnann does not teach wherein the lateral area A1 of the at least one lateral extension of the first metal plate corresponds to the lateral area A1 of the at least one lateral extension of the second metal plate.
Celxpert teaches a protective housing for batteries [0001] wherein there is provided a plurality of lateral extensions (bent/curved edges (51))[fig. 5][0024] that are evenly distributed along the periphery of the first or the second metal plate to which they are associated (on top and bottom covers (1)(3))[0024]. The lateral area A1 of the extension of the top and bottom cover is taught to be symmetrical and matching [0024]. Further, Celxpert teaches that these lateral extensions allow a plastic molding (plastic rim (4)) to be secured along the lateral edges of the battery housing which provides better resistance from outside impact and internal stretching of the battery [0024][0025]
Therefore, it would have been obvious to one skilled in the art at the time of filing to combine the upper and lower plates having lateral extensions evenly distributed along the periphery as shown in Celxpert with the case of Gnann to improve battery impact resistance. 

Regarding claim 8, Gnann teaches the battery module casing according to claim 1, but does not teach wherein the first metal plate and the at least one lateral extension thereof have the 
Celxpert teaches a protective housing for batteries [0001] wherein there is provided a plurality of lateral extensions (bent/curved edges (51))[fig. 5][0024] that are evenly distributed along the periphery of the first or the second metal plate to which they are associated (on top and bottom covers (1)(3))[0024]. The size and shape of the extension of the top and bottom cover is taught to be symmetrical and matching [0024]. Further, Celxpert teaches that these lateral extensions allow a plastic molding (plastic rim (4)) to be secured along the lateral edges of the battery housing which provides better resistance from outside impact and internal stretching of the battery [0024][0025]
Therefore, it would have been obvious to one skilled in the art at the time of filing to combine the upper and lower plates having lateral extensions evenly distributed along the periphery as shown in Celxpert with the case of Gnann to improve battery impact resistance. 

Regarding claim 9, Gnann teaches the battery module casing according to claim 1,wherein the at least one lateral extension of the first metal plate extends with a constant width along the periphery of the first metal plate;
wherein the at least one lateral extension of the second metal plate extends with a constant width along the periphery of the second metal plate (the width of the first and second housing extensions is shown to not vary)[fig. 2][fig. 4]; and
Gnann does not teach wherein the lateral extension of the first metal plate presents a first free end which is located opposite to a second free and of the lateral extension of the second metal plate; and

Celxpert teaches a protective housing for batteries [0001] wherein there is provided a plurality of lateral extensions (bent/curved edges (51))[fig. 5][0024] that are evenly distributed along the periphery of the first or the second metal plate to which they are associated (on top and bottom covers (1)(3))[0024]. The lateral extensions (bent portions (A2)) are bent symmetrically to face one another creating free ends (ends of bent portions (A2))[fig. 2]. Further, Celxpert teaches that these lateral extensions allow a plastic molding (plastic rim (4)) to be secured along the lateral edges of the battery housing which provides better resistance from outside impact and internal stretching of the battery [0024][0025].
Therefore, it would have been obvious to one skilled in the art at the time of filing to combine the upper and lower plates having lateral extensions evenly distributed along the periphery as shown in Celxpert with the case of Gnann to improve battery impact resistance. 

Regarding claim 11, Gnann teaches the battery module casing according to claim 1, but does not teach wherein the at least one lateral extension is provided with a least one through hole.
	Celxpert teaches a protective housing for batteries [0001] wherein there is provided a plurality of lateral extensions (bent/curved edges (51))[fig. 5][0024] that are evenly distributed along the periphery of the first or the second metal plate to which they are associated (on top and bottom covers (1)(3))[0024] that contain through holes (triangular tabs (522)) that help secure the  first and second plates (metal plates (5)) to the lateral wall element (plastic edge (4)) [0024][0025] by being displaced in the plastic during injection molding [0026][fig. 8].
. 

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gnann, DE102009035489A1 as applied to claim 1 above, and further in view of Celxpert DE202004019262U1 and Seo, US20060127756A1.

Regarding claim 10, Gnann teaches the battery module casing according to claim 1, but does not teach wherein a plurality of lateral extensions extend from the first metal plate along the periphery thereof, and a corresponding plurality of lateral extensions extend from the second metal plate along the periphery thereof;
wherein the lateral extensions of the first metal plate are displaced in a peripheral direction relative the lateral extensions of the second metal plate; and
wherein the lateral extensions of the first metal plate extend in between the lateral extensions of the second metal plate.
Celxpert teaches a protective housing for batteries [0001] wherein a plurality of lateral extensions extend from the first metal plate along the periphery thereof, and a corresponding plurality of lateral extensions extend from the second metal plate along the periphery thereof (bent/curved edges (51))[fig. 5][0024](on top and bottom covers (1)(3))[0024];
wherein the lateral extensions of the first metal plate are displaced in a peripheral direction relative the lateral extensions of the second metal plate (extending towards each other)[fig. 7], Further, Celxpert teaches that these lateral extensions allow a plastic molding but does not teach wherein the lateral extensions of the first metal plate extend in between the lateral extensions of the second metal plate.
Seo teaches an exterior structure for securing a battery [0003] wherein the lateral extensions of the first metal plate extend in between the lateral extensions of the second metal plate (side cover portions (331)(323) of top and bottom hardcovers (330)(320) extend in between the notches (333)(321) of one another)[fig. 2][0047][0048]. Further, Seo teaches the notches formed in the first and second metal plate to increase a mechanical strength of the battery exterior [0023]. 
Therefore, it would have been obvious to one skilled in the art before the filing date to modify the battery module casing of Gnann with the lateral extensions of Celxpert to improve impact resistance as well as the lateral extension positioning of Seo to improve mechanical strength of the case. 



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gnann, DE102009035489A1 as applied to claim 12  above, and Celxpert, DE202004019262U1 further in view of Ing, DE102010013028A1.

Regarding claim 13, Gnann teaches a battery comprising:

wherein, in the stack, the second metal plate of a first of the battery modules is turned towards and located opposite to a first metal plate of a second of the battery (an implicit feature in a stack);
but does not teach wherein the outermost metal plates of the one battery module or the stack are covered by an electrically isolating element; and
wherein there is provided a clamping element that holds the one battery module or the stack of battery modules together.
Ing teaches a stack of battery cells wherein the battery cell stack wherein each individual cell has a housing consisting of two metal plates (1.1.1)(1.1.2) with an insulating element between disposed along a perimeter of each plate (1.1.3)[fig. 3][0001] as well as between the last plate in the stack (isolating element (1.2.3))[fig. 6][fig. 5][0030] and the printing plates (2) further comprising a clamping element (clamping element in the form of tension bands (3))[0034][fig. 4]. Further, Ing teaches that the clamping element prevents impermissible gaps that form when mechanical load occurs [0002]. The prevention of this misalignment is taught to allow for better cooling [0002]  
It would have been obvious to one skilled in the art before the filing date to combine the battery with case of Gnann with the clamping element and isolating element of Ing to prevent misalignment from mechanical load as well shorting out the battery stack. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Haroon S. Sheikh/Primary Examiner, Art Unit 1724